52 F.3d 320NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Eleanor R. EDGERTON-TAYLOR, Plaintiff-Appellant,v.CUMBERLAND COUNTY DEPARTMENT OF SOCIAL SERVICES;  CumberlandCounty, Defendants-Appellees.
No. 94-2033.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 14, 1995.Decided:  April 12, 1995.

Eleanor R. Edgerton-Taylor, Appellant Pro Se.  Douglas Edward Canders, Cumberland County Attorney's Office, Fayetteville, NC, for Appellees.
Before HALL, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Defendants in the Appellant's Title VII action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Edgerton-Taylor v. Cumber land County Dep't of Social Serv., No. CA-92-119 (E.D.N.C. July 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.